The opinion of the court was delivered by
Burch, J.:
The action was one for damages resulting from personal injury. A demurrer to the petition was sustained, and the plaintiff appeals.
The ground of the action was that the defendants maintained, as a fire escape from the third story of -their building, a ladder which rested on the roof of a one-story extension of the structure, which leaned against the perpendicular brick wall, and which reached a point near to a window of the third story. The ladder was not secured, either at the bottom or the top, in such a way as to prevent it from slipping. The rooms of the third story were leased to a lodge, which em-' ployed the plaintiff as janitor. The lodge rooms were reached by means of a stairway. On the occasion in question the plaintiff, on going to his work, found the lodge-rooms door at the head of the stairway locked, and, being without his key, he undertook to gain entrance by means of the ladder. The *573foot of the ladder slipped, and the plaintiff was precipitated to the roof on which the ladder stood and was injured.
Whatever might be said with reference to various other subjects discussed by counsel, it is sufficient to observe that the defendants rested under no duty to make the fire escape safe for the plaintiff’s use in his business as janitor. The ladder was not maintained for his benefit, but for the benefit of those who might need it as a means of escape from fire. The plaintiff was provided with a stairway. Finding himself without a key to the door of his rooms, he voluntarily misappropriated to his own use an instrumentality provided for the single purpose of meeting the extraordinary needs of a class of persons to which he did not belong. Because the defendants violated no duty owed to the plaintiff, they are not liable to him in damages for the consequences of the regrettable injury which he sustained. (Express Co. v. Everest, 72 Kan. 517, 522, 83 Pac. 817; St. L. & S. F. Rly. Co. v. Payne, 29 Kan. 166; Clark v. Mo. Pac. Rly. Co., 35 Kan. 350, 11 Pac. 134; Gibson v. Packing Box Co., 85 Kan. 346, 116 Pac. 502, and cases cited; Denton v. Railway Co., 90 Kan. 51, 133 Pac. 558; Walker v. Faelber, 102 Kan. 646, 171 Pac. 605. See, also, Note, 9 L. R. A., n. s., 343; Note, L. R. A. 1915E 510; McAlpin v. Powell, 70 N. Y. 126.)
The judgment of the district court is affirmed.